The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on October 12, 2020.

Claims 1-11 and 13-14 are pending. Claims 12 and 15-21 are cancelled. Claims 1-2, 7 and 14 are currently amended. 

Election of Group I, presently claims 1-11 and 13-14 was made without traverse as noted in the previous office action, and affirmed in the reply filed on October 12, 2020.

The objection to claim 2 for minor informalities is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.

The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 2015/0071572)  is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 2015/0071572), hereinafter “Dreher” in view of Danneels et al. (US 2002/0094942), hereinafter “Danneels.”
	Dreher teaches unit dose products, such as pouches that contain one or more active agents, such as a fabric care active agent and/or dishwashing active agent and/or detergent compositions, and more particularly to pouches comprising a water-soluble fibrous wall material that rupture during use (see paragraphs [0001] and [0007], page 1).  The water-soluble fibrous wall material comprises one or more, for example a plurality of fibrous elements, 
for example filaments, wherein at least one of the fibrous elements comprise one or more filament-forming materials and one or more active agents present within the fibrous element (see paragraph [0010], page 1; see also paragraph [0045], page 2). One example of an active agent is a surfactant (see paragraph [0181], page 13). The fibrous wall may comprise one or more colors and/or dyes to provide a visual signal when the fibrous elements are exposed to conditions of intended use and/or when an active agent is released from the fibrous elements and/or when the fibrous element's morphology changes (see paragraph [0066], page 4). As shown in FIGS. 1 and 2, an example of a pouch 10 comprises a pouch wall material 12, such as a fibrous wall material 14, for example a water-soluble fibrous wall material, wherein the pouch wall material 12 defines an internal volume 16 of the pouch 10, and any contents 18 of the 

                                       
    PNG
    media_image1.png
    680
    494
    media_image1.png
    Greyscale


In another example as shown in FIG. 6, the pouch 10 may be a multi-compartment pouch 10 where the pouch 10 comprises two or more compartments 24, 26 that may contain different active agents and/or different compositions, for example, one compartment 24 may contain a fast dissolving active agent and another compartment 26 may contain a slower dissolving active 

composition, such as a liquid detergent composition, may be contained in compartment 26 (see paragraph [0103], page 7), wherein it is understood that the level of active agents are also different, and one concentration of an active agent may be higher than the other. 
                                        
    PNG
    media_image2.png
    303
    470
    media_image2.png
    Greyscale


Another example is shown in FIG. 7, wherein the pouch 10 may comprise a pouch wall material 12 comprising a fibrous wall material 14 that defines an internal volume 16 that contains one or more additional pouches wherein the contents of pouch 10 and the contents in the internal volume 16 may be different (see paragraph [0107], page 7).

    PNG
    media_image3.png
    264
    364
    media_image3.png
    Greyscale

In another example, the pouch 10 may be in the form of a multi-ply, for example 2-ply, fibrous wall material structure that appears more like a web than known pouches; in this form, the multi-ply fibrous wall material structure may be at least partially bonded and/or sealed 
around its perimeter and unbounded and/or sealed on its interior such that an internal volume in between the multi-ply fibrous wall material structure, and the internal volume may itself comprise one or more active agents and/or one or more fibrous wall materials and/or film materials and/or smaller multi-ply fibrous wall material structures capable of being housed within the internal volume that may have a void internal volume themselves or may themselves 
contain one or more active agents, for example enzymes (see paragraph [0108], page 7). The pouch may be of any shape and size so long as it is suitable for its intended use (see paragraph [0110], page 7). In one example, the fibrous wall material may comprise two or more different fibrous elements; non-limiting examples of differences in the fibrous elements may be physical differences such as differences in diameter, length, texture, shape, rigidness, elasticity, and the like; chemical differences such as crosslinking level, solubility, melting point, Tg, active agent, filament-forming material, color, level of active agent, basis weight, level of filament-forming material,  two or more fibrous elements and/or particles within the fibrous wall material may anionic surfactant (such as a shampoo active agent) and a cationic surfactant (such as a hair conditioner active agent) (see paragraph [0121], page 8). For multi-compartment pouches, the active agents and/or compositions contained in the different compartments may be the same or different, example, incompatible ingredients may be contained in different compartments (see paragraph [0238], page 17). The pouches may be of such a size that they conveniently contain either a unit dose amount of the active agents therein, suitable for the required operation, for example one wash, or only a partial dose, to allow the consumer greater flexibility to vary the amount used, for example depending on the size and/or degree of soiling of the wash load; wherein the shape and size of the pouch is typically determined, at least to some extent, by the shape and size of the mold (see paragraph [0239], page 17). The multi-compartment pouches may further be packaged in an outer package; such an outer package may be a see-through or partially see-through container, for example a transparent or translucent bag, tub, carton or bottle; alternatively, the package may have non-see-through outer packaging, perhaps with indicia or artwork representing the visually-distinctive contents of the package (see paragraph [0240], page 17).  In one example, the finished pouch size has a planar footprint of about 2 inches x 2 inches (about 5.08 cm x 5.08 cm) (see paragraph [0241], page 18). Each fibrous wall material sample and/or pouch has an 
area of at least 4 square inches ( at least 25.8 square cm) (see paragraph [0248], page 18). By calculation, the perimeter:area ratio would be (5.08 x 4):25.8 = 20.32:25.8 or 1:1.3 or about 8:10. Dreher, however, fails to specifically disclose a plurality of water-soluble unit dose articles, the plurality comprising at least a first article, a second article and/or third article, each 
	Danneels, an analogous art, teaches an article of manufacture or package for containing and dispensing unitized doses of a laundry additive in article form; the package comprises a plurality of laundry additive articles having individual sealing means to prevent exposure of the laundry articles to moisture prior to dispensing or use, and a container having a compartment and closure for enclosing the plurality of articles in the container; wherein the container can be a tub, tray, jar, bottle, pouch, bag, box or some combination thereof and have dividing means for subdividing the container compartment into subcompartments so that the container can accommodate a variety of different additives in separate compartments (see abstract; Fig. 1; paragraph [0012], page 1 ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a plurality of water-soluble unit dose articles like those shown in FIG. 1, 6, 7 and the multi-ply structure in paragraph [0108] because it is prima facie obvious to combine two or three articles each of which is taught by the prior art to be useful for the same purpose, and to allow the consumer greater flexibility to vary the amount used, for example depending on the size and/or degree of soiling of the wash load, as suggested in paragraph [0239]. The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 276-77 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071, . 

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jagannathan Vasudevan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761